DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  There should be a “C” after the degree symbol in line 2 of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picozza et al. (US 5,282,543, hereinafter “Picozza”) in view of Nakahana et al. (US 2012/0087848, hereinafter “Nakahana”).
In regard to claims 1 and 16, Picozza discloses a heat sealing product for sealing a plurality of individual containers (abstract). The heat sealing product comprising an array of reaction tube 
	Picozza is silent with regard to the integral web being peelable. 
Nakahana discloses a lid element array and a micro tube array set for sealing the opening of each micro tube [abstract]. The lid element sheet comprises a plurality of lid elements arrayed corresponding to the number and the arrangement of a plurality of said micro tubes [abstract]. The lid element sheet is heat sealable [0126]. The lid element 100a comprises a release sheet 140 and a second adhesive 130 [0119]. The release sheet supports the lid elements [0029]. The release sheet is peelable [0119-0121 and fig. 5].

In regard to claim 4, Picozza is silent with regard to a protective layer located on the exposed areas of low tach adhesive on the support film. 
Nakahana discloses a protection sheet that is located on the exposed areas of low tack adhesive on the support film where unwanted heat sealing material has been removed [0084].
Picozza and Nakahana both disclose a lid element array that comprises heat seals and a support film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a protection sheet as disclosed in Nakahana in the lid element array of Picozza motivated by the expectation of protecting the surface of the lid element array [Nakahana 0084].
	In regard to claim 10, Picozza discloses that the seals are peelable (col. 6 lines 23-31). 
	In regard to claim 11, Picozza is silent with the individual heat seals include a unique code on the face of the seal which becomes visible to the user once the heat seal has been sealed to the top of a well and the support film removed.
Nakahana discloses that the individual heat seals include a unique code on the face of the seal which becomes visible to the user once the heat seal has been sealed to the top of a well and the support film removed [0051].

In regard to claim 12, modified Picozza discloses that the unique code 150 is a 2D barcode [Nakahana 0161 and Fig. 14].
In regard to claims 13-15 and 18, Picozza discloses that lid element array further comprises alignment points comprising apertures in the lid element array adapted to enable the heat sealing product and there fore the discrete individual heat seals of the lid element array to be aligned substantially exactly with respect to the individual containers (abstract and col. 4 lines 53-68).
In regard to claim 21, Picozza discloses that the lid element array is an individual sheet (abstract).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picozza et al. (US 5,282,543, hereinafter “Picozza”) in view of Nakahana et al. (US 2012/0087848, hereinafter “Nakahana”).
In regard to claims 6-9, modified Picozza discloses a heat sealing product that comprises a peelable support film layer that can be formed of a plastic film [Nakahana 0077] as previously discussed. 
Modified Picozza is silent with regard to the material used for the plastic film of the peelable support film layer of the lid element array. 
Peterson discloses a flexible microassay device that includes a carrier that is detachably attached to the microassay device and provides means for protecting and handling the flexible microassay device [abstract]. The carrier includes a first protective layer that is a peelable 0C which greater than about 2500C.  
Modified Picozza and Peterson both disclose a means for sealing a microassay device using a plastic film that comprises a peelable polymeric support film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the poly(ethylene terephthalate) film material of Peterson as the plastic material of the support film layer of modified Picozza motivated by the expectation of forming a support film layer that can support the lid elements of the heat sealing product and protect the contents of the microassay. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picozza et al. (US 5,282,543, hereinafter “Picozza”) in view of Nakahana et al. (US 2012/0087848, hereinafter “Nakahana”) in view of Shearer (US 3,584,430).
In regard to claims 19-20, modified Picozza discloses a lid element array for sealing the opening of individual micro tubes as previously discussed. 
Modified Picozza is silent with regard to the lid element array being a web that is perforated for easy division into sheets before or during the heat sealing process. 
Shearer discloses a heat sealed thermoformed container [abstract]. A plastic film or sheet is heat-sealed to the open top edge of a container [abstract]. A plurality of container bodies are covered by a seal sheet that is either fully or partially cut around each cavity [abstract]. Fig. 2 demonstrates the web of material used to seal the individual containers. The seal sheet is at least partially severed, as by being perforated over each transverse and longitudinal web (col. 2 lines 72-75). 
Modified Picozza and Shearer both disclose a heat sealable seal sheet that is used to seal individual containers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the roll design with perforations for easy division into sheets as disclosed by Shearer for the design of the sheets of modified Picozza motivated by the expectation of forming a sealing sheet roll that can be easily applied to multiple containers in one assembly. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
The applicant argues that Nakahana’s lid elements are not devoid of any heat sealing material between the individual heat seals.
In response, the examiner has added the primary reference Picozza that teaches a heat sealing product that is devoid of any heat sealing material around the individual heat seals and devoid of any heat sealing material between the individual heat seals, waster material of the heat seal layer not required in the individual heat seals having been removed, resulting gin discrete interstitial gaps between the individual heat seals. 
Nakahana is used as a secondary reference to teach certain aspects of the claim that are known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782